THE COURT.
The petitioner applied for a writ of mandate to compel the refund to it of taxes amounting to $269.24 paid pursuant to the provisions of the Retail Sales Tax Act of California.
The facts herein are similar to those stated in the opinion this day filed in the case of Western Lithograph Co. v. State Board of Equalization, S. F. No. 15914 (ante, p. 156 [78 Pac. (2d) 731]), with the exception that the bank to which the tangible personal property was sold was the California Bank, a state bank which was a member of the Federal Reserve System. It is claimed that as such member the California Bank is an instrumentality of the federal government, and the same contentions in support of the claim for refund are made here as were made in the foregoing case this day decided. All of the contentions made herein are controlled by the decision in that case.  On the authority of that case the petition for the peremptory writ is denied and the alternative writ is discharged.
Rehearing denied.